Citation Nr: 9919670	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-34 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Whether there was clear and unmistakable error in a July 1976 
RO decision which failed to address or grant service 
connection for tinnitus, effective on March 18, 1976.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  

In July 1999, the Board learned that the veteran had died on 
June [redacted] 1999.  



FINDINGS OF FACT

The veteran is shown to have died on June [redacted] 1999, prior to 
final appellate consideration by the Board.  



CONCLUSION OF LAW

The RO's September 1997 rating decision denying the issue on 
appeal is vacated, and the appeal is dismissed.  Landicho v. 
Brown, 7 Vet. App. 42 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1997, the RO determined that the July 1976 
rating decision was not clearly and unmistakably erroneous in 
failing to address or grant service connection for tinnitus, 
effective on March 18, 1976.  The veteran filed a timely 
appeal.  

The veteran is shown to have died on June [redacted] 1999, during the 
pendency of the appeal to the Board.  The Board learned of 
the veteran's death in July 1999.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the "Court") held in 
Landicho v. Brown, 7 Vet. App. 42, 44 (1994), that 
substitution of the appellant is not permissible in cases 
where the appellant is a veteran who dies while his appeal 
for disability compensation under Chapter 11 of title 38, 
U.S. Code, is pending.  The Court held that the appropriate 
remedy is to vacate any appealed Board decision, thus 
nullifying the underlying RO decision, and to dismiss the 
appeal.  Landicho, 7 Vet. App. at 54.  

The Court explained that this is done to ensure that any 
appealed Board decision and the underlying RO decision will 
have no preclusive effect in the adjudication of any accrued-
benefits claims derived from the veteran's entitlements.  Id.  
Thus, the RO must vacate the September 1997 rating decision 
denying the issue on appeal.  



ORDER

The Regional Office is directed to vacate its September 1997 
rating decision, with regard to the determination that the 
July 1976 rating decision was not clearly and unmistakably 
erroneous in failing to address or grant service connection 
for tinnitus, effective March 18, 1976; the appeal is 
dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

